Citation Nr: 1720338	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  06-28 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial increased evaluations for left eye corneal abrasion, currently assigned a noncompensable disability rating from July 31, 2005 to January 16, 2006, and a 10 percent disability rating from January 17, 2006 to the present day. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from July 2002 to July 2005.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2005 of the Department of Veterans Affairs, (VA) Regional Office (RO) in Waco, Texas that granted service connection for corneal abrasion left eye residuals of an improvised explosive device (IED) blast and assigned a noncompensable rating, effective July 31, 2005, the day following his separation from service.  

In an August 2010 rating decision, the Appeals Management Center (AMC) increased the rating for left eye corneal scar to 10 percent disabling, effective January 17, 2006.  In November 2008 and September 2011, the Board remanded this matter for additional development and medical inquiry.  Additionally, in September 2011, the Board acknowledged the Veteran's assertions that his service-connected disorders have rendered him unemployable and remanded the matter for development and adjudication.  See Rice v Shinseki, 22 Vet App 447 (2009).   A Supplemental Statement of the Case was issued in February 2016, denying entitlement to a TDIU, as well as increased evaluations for left eye corneal abrasion.  These matters have since been returned to the Board.    

The Veteran testified at a hearing before a Veterans Law Judge in July 2008 hearing; the transcript is associated with the claims file.  However, during the pendency of the appeal, the Veterans Law Judge retired.  The Veteran was notified in January 2017 that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2016).  The Veteran has not indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.  
This matter has been transferred to the VA RO in Baltimore, Maryland.

The issue of entitlement to service connection for residuals of a right eye injury has been raised by the record in a June 2005 VA 21-526, Veteran's Application for Compensation and/or Pension statement and during the May 2008 Central Office hearing.  In a September 2011 remand, the Board requested that a medical professional provide clarification regarding which one of the Veteran's eyes were injured during service.  In response, the May 2012 and April 2016 examiners indicated that both eyes were injured during service.  However, the issue regarding service connection for residuals of a right eye injury has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence shows that during the period from July 31, 2005 to January 16, 2006, the Veteran's left eye corneal abrasion was manifested by corrected distant vision of 20/20 in each eye, without active pathology to include pain, rest-requirements, or episodic incapacity, and without objective evidence of diplopia, impairment of muscle function, or visual field defect. 

2.  The preponderance of the competent and credible evidence shows that during the period from January 17, 2006 to the present day, the left eye corneal abrasion was manifested by episodic symptoms of active pathology including eye pain, corrected distant vision of 20/40 or better in each eye, without objective evidence of diplopia, impairment of muscle function, or visual field defect.

3.  For the appeal period from July 31, 2005, the Veteran's service-connected disabilities did not prohibit him from securing and maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  During the appeal period from July 31, 2005 to January 16, 2006, the criteria for a compensable rating for left eye corneal abrasion have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6000, 6009, 6061-6080 (2008).

2.  During the period from January 17, 2006 to the present day, the criteria for a rating in excess of 10 percent for left eye corneal abrasion have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6000, 6009 (2008).

3.  For the appeal period from July 31, 2005, the criteria for entitlement to a TDIU are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings for Left Eye Corneal Abrasion

A.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2016).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also 38 C.F.R. § 3.159 (a)(1) and (a)(2).

The Veteran contends that his service-connected left eye disability is more disabling than currently evaluated.  The Veteran has been service connected for his left eye corneal abrasion and assigned a noncompensable rating disability, effective July 31, 2005, the day following his separation from service.  An August 2010 rating decision increased the rating to 10 percent disabling, effective January 17, 2006.  

The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to claims received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  In this case, the Veteran's claim was received in June 2005.  Therefore, the Board will consider the Veteran's claim under the rating criteria in effect prior to December 10, 2008.

There is no Diagnostic Code effective prior to 2008 that is specifically designated for a corneal abrasion.  As such, the RO evaluated the Veteran's service-connected disability pursuant to Diagnostic Code 6099-6009.  See the RO's September 2005 and August 2010 rating decisions.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 6099-6009 reflects that there is no diagnostic code specifically applicable to the Veteran's left eye corneal abrasion and that this disability is rated by analogy to an unhealed injury of the eye.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under the former rating criteria as in effect prior to December 2008, according to Diagnostic Code 6009 (unhealed injury of the eye) and injuries of the eyes listed in DCs 6000 through 6009 (uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, and chronic retinal detachment) such disabilities are to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a.

In making this assessment, the best distant vision obtainable after best correction with glasses will serve as the basis of the rating, except in cases of keratoconus, where contact lenses are medically required.  38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079. The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).  Diagnostic Code 6077 provides a 30 percent rating for impairment of central visual acuity when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Code 6077 (2008).

The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest rating of 100 percent assignable for visual acuity of just 5/200 in each eye. 38 C.F.R. § 4.84 (a), Diagnostic Codes 6063-6078 (2008).

Compensation is payable for combined service-connected and nonservice-connected eye disabilities only when there is blindness in both eyes as the result of service-connected disability in one eye and nonservice-connected disability in the other, provided it is not the result of willful misconduct. 38 C.F.R. § 3.383(a) (2008).

Additionally, the former criteria provided that the Veteran's left eye injury could be rated alternatively under loss of visual field under Diagnostic Code 6080.  As will be discussed below, throughout the rating periods on appeal, from July 31, 2005 and prior to January 17, 2006, and from January 17, 2006, the evidence of record does not show any impairment of field vision.  See VA treatment records as well as VA examinations in June 2005, November 2009, May 2012, and April 2016.  Thus, a higher rating is not warranted under this code.

B.  Analysis

Historically, service treatment records reflect that the Veteran suffered a corneal abrasion to his left eye result of an IED blast while serving in Iraq in September 2004.  His treatment records show that he was seen by an eye surgeon and treated with ciloxan.  On a March 2005 report of medical history, the Veteran indicated that he had an eye disorder and loss of vision in either eye.  He further explained that he had a corneal abrasion in the left eye and that he could not see well at night.  On accompanying report of medical examination, a clinical evaluation of the eyes revealed uncorrected distant and near visual acuity of 20/30, bilaterally.  An opthalmoscopic evaluation was normal.  

On June 2005 VA eye examination, the examiner reported that uncorrected and corrected near and distance vision was 20/20, bilaterally.  Intraocular pressure was 15 in both eyes.  Diplopia was not found.   Extraocular movements and visual field deficit were within normal limits.  Bilaterally his eyelids and eyelashes, cornea, anterior chamber, and iris were within normal limits.  The conjunctiva/sclera was within normal limits with no evidence of any disease, including scaring.  His lenses were clear.  A retinal examination (dilated) examination revealed neurorim, macule, vessels, and periphery were all within normal limits.  The examiner found that there was no clinical evidence of any eye disease.  

On June 2005 VA general medical examination, the Veteran's pupils were equally round and reactive to light and accommodation and extraocular movements were intact.  

VA treatment records show that in May 2007, the Veteran had complaints of decreased vision as well as blurred vision at a distance, especially at night.  A June 2007 ophthalmology consult reported his uncorrected visual acuity as 20/20.  A confrontation visual field examination was full.  No abnormalities were reported on slit lamp and fundus examination.  In July 2007, the Veteran requested eyeglasses.  

A May 2009 eye clinic note reported the Veteran's complaints of asthenopia after approximately 45 minutes of reading.  He also had complaints of photosensitivity.  The May 2009 eye clinic note as well as traumatic brain injury (TBI) treatment plan notes dated in August 2009 as well as in January and May 2010, reported near vision asthenopoia and photosensitivity.  There was no afferent pupillary defect and extraocular muscular function was full.   Visual acuity was 20/20 with correction.  Confrontation visual field testing was full, bilaterally.  Slit lamp examination did not reveal any abnormalities.  Intraocular pressure was 12 in the left eye and 13 in the right eye.  A fundus examination showed a cup-to-disc ratio of .3/.3 on the left side and .2/.2 on the right side.  The discs were distinct.  His left macular was within normal limits on the left side and there were mild retinal pigment epithelium changes in the right eye.  His vitreous and vessels were within normal limits and the periphery was intact.  

On November 2009 VA eye examination, the Veteran had complaints of sometimes having blurry vision and that the sunlight bothered him.  He wore eyeglasses.  His uncorrected vision at distance was 10/25, corrected to 20/20, bilaterally.  His uncorrected and corrected near vision was 20/20.  His pupils were round.  There were no abnormalities reported with the lids and eyelashes, the cornea, iris, or lens, bilaterally.  There were no cells or flares seen.  Confrontation visual field testing was full.  An assessment included a history of left eye corneal abrasion that was treated and resolved without sequela, there was good visual acuity in both eyes, and no evidence of ocular sequelea from resolved corneal abrasion left eye.  The Veteran reported sensitivity to bright lights; however photophobia response was not apparent during the present clinical examination. 

On May 2012 eye conditions disability benefits questionnaire, the Veteran had complaints of experiencing an occasional blur.  He denied undergoing current eye treatment, as well as having diabetes, hypertension, or diplopia.  A history of left eye corneal abrasion was noted in the record.  Bilaterally his uncorrected vision was 20/25, correctable to 20/20.  Hi near uncorrected and corrected vision was reported as 20/20, bilaterally.  His pupils were round and equal.  On slit lamp testing, external, conjunctiva, irises, and lens were within normal limits bilaterally.  His right eye cornea was clear; however, there was a very faint corneal scar at 11:00, not in the visual axis, in his left eye.  No cells or flares were seen in the anterior chambers.   Confrontation visual field testing was full in both eyes.  An ophthalmoscopy reported cup-to-disc ration as 15, the optic nerve as having flat margins and good color as well as the macula, vitreous, and periphery within normal limits with no holes/tears seen.  The assessment was corneal abrasion in the left eye that resolved without significant sequlae; however, there was a faint corneal scar that was not within the visual axis.  He had good visual acuity in both eyes.  The examiner acknowledged the Veteran's reports of having sensitivity to bright lights, which was consistent with his injury; however, photophobia was not present during the examination.   

On April 2016 VA contract eye disability benefits questionnaire examination, the Veteran was diagnosed with recurrent erosion, bilaterally, in 2016; a cornea scar, in 2004; and a posterior vitreous detachment in 2016.  A history was reported of developmental myopia and astigmatism, correctable with spectacles, bilaterally; cornea abrasion in 2004, resolved, but with sequelae of recurrent erosion; and left eye cornea scar in 2004, stable.  On physical examination, his visual acuity was reported as uncorrected and corrected distance and near as 20/40 or better, bilaterally.  He did not have a difference of two or more lines on the Snellen Test Type Chart or its equivalent between distance and near corrected vision, with the near vision being worse.  His pupil diameter was 3 mm, was round and reactive to light, and there was no afferent pupillary defect present, bilaterally.   Anatomical loss, light perception only, extremely poor vision, or blindness of either eye was not present.  The examiner checked "NO" when asked if the Veteran had corneal irregularity that resulted in severe irregular astigmatism.  Diplopia was not present.  Goldmann applanation tonometry testing revealed bilateral eye pressure as 10.  Slit lap and external eye examinations showed that external examination/lids/lashes were normal.  The conjunctiva was normal.  The cornea showed negative staining with fluorescein dye and loose epithelium.  The examiner noted that this was not a dry eye claim, there were no punctate epithelial erosions, and the tear break up time was normal.  The anterior chambers, irises, and lenses were reported as normal.  An internal eye (fundus) examination was abnormal due to vitreous floaters; otherwise, the optic discs, macula, vessels, and periphery were normal.  He did not have a visual field defect.   Regarding his corneal conditions, he did not have a corneal transplant, keratoconus, pterygium, any other corneal condition that might result in an irregular cornea, or a decrease in visual acuity or other visual impairment attributable to keratoconus or another corneal condition. Other eye conditions were reported as recurrent erosion and posterior vitreous detachment in both eyes.  A left eye cornea scar was present.  He did not have any incapacitating episodes attributable to any eye condition in the past 12 months.  His eye condition did not impact his ability to work.  

The Board notes that at the time of this decision, there is no service-connected disability of the right eye.  For rating purposes, the right eye is considered normal (at its worst, uncorrected and corrected distant and near vision was 20/40).  Moreover, the Veteran has other nonservice-connected disabilities of the left eye.  Governing regulation provides that the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

Considering the left eye disability during the appeal period from July 31, 2005 and prior to January 17, 2006, the Board finds no basis to grant a higher 10 percent rating for the Veteran's left eye corneal abrasion, because the preponderance of the competent and credible evidence demonstrates that his corrected visual acuity was no worse than 20/20 during this period.  The Board finds that his corrected visual acuity has never been severe enough to warrant a compensable disability rating under DCs 6078 or 6079 which provide for a compensable, or a 10 percent, rating when vision in one eye is at least 20/50 and vision in the other eye is at least 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079.  At no time did the central visual acuity impairment approach the levels required for assignment of an evaluation in excess of the currently assigned 0 percent rating during this period.  

Additionally, on June 2005 VA examination, the examiner reported that the visual field deficit was within normal limits.  Therefore a compensable rating for impairment of filed vision is not warranted under DC 6080 (2008).  Also, it has neither been alleged nor shown that there was pain, rest-requirements, episodic incapacity or any active pathology in the left eye to warrant a compensable rating during the appeal period from July 31, 2005 and prior to January 17, 2006.  

The Board has considered other potentially applicable codes, however, as there is no evidence, clinical or lay, that the Veteran has impairment of muscle function or diplopia during the current appellate period, the rating criteria pertaining to such are not applicable in the present appeal.  38 C.F.R. § DCs 6090-6092 (2008).

During the appeal period from January 17, 2006, the Board has considered the Veteran's complaints of asthenopia and photosensitivity, as well findings of left eye corneal scar, recurrent erosion, and posterior vitreous detachment with floaters.  However, the Board finds no basis to grant a higher 20 percent rating for the Veteran's left eye corneal abrasion based upon decreased central visual acuity, because the preponderance of the competent and credible evidence demonstrates that his decreased visual acuity was no worse than 20/40 during this period.  At no time did the central visual acuity impairment approach the levels required for assignment of an evaluation in excess of the currently assigned 10 percent rating during this period.

Additionally, VA treatment records as well as VA examination dated in November 2009, May 2012, and April 2016 on June 2005 VA examination, showed that confrontation visual field testing was full, or that there was no visual field loss.   Therefore a rating in excess of 10 percent for impairment of filed vision is not warranted under DC 6080 (2008).  

Throughout the rating period on appeal, the weight of the competent and credible evidence does not show episodic incapacity as would warrant a higher rating in excess of 10 percent under Diagnostic Code 6009.  

The Board has considered other potentially applicable codes, however, as there is no evidence, clinical or lay, that the Veteran has impairment of muscle function or diplopia during the current appellate period, the rating criteria pertaining to such are not applicable in the present appeal.  38 C.F.R. § DCs 6090-6092 (2008).

The Board has considered the Veteran's statements that his left eye corneal abrasion is worse than reflected by the current staged ratings.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of his left eye corneal abrasion according to the appropriate diagnostic codes, or to identify the etiology of any decreased visual acuity.  In evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Such competent evidence concerning the nature and extent of the Veteran's left eye disability has been provided by the VA medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony). 

From July 31, 2005 and prior to January 17, 2006, a rating in excess of 0 percent is denied, and from January 17, 2006, a rating in excess of 10 percent is denied.  The Board finds that the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3 (2016).  Instead, the preponderance of the evidence is against the claims for higher ratings as described above.

II.  Entitlement to TDIU

The Veteran filed a TDIU application in January 2009, indicating that he last worked full-time in August 2008 (with prior periods of unemployment) and that his service-connected PTSD rendered him unemployable.  As previously mentioned, in September 2011, the Board acknowledged the Veteran's assertions that his service-connected disorders have rendered him unemployable and remanded the matter for development and adjudication.  See Rice v Shinseki, 22 Vet App 447 (2009).   

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran's service-connected disabilities consist of PTSD (rated at 10 percent from July 31, 2005, 50 percent from September 13, 2006, and 70 percent from June 17, 2009), residuals of traumatic brain injury (TBI) (rated at 40 percent from June 17, 2009), multiple right arm scars (rated at 0 from July 31, 2005 and 30 percent from January 17, 2006), low back strain (rated at 20 percent from July 31, 2005), left radial and ulnar nerve injury (rated at 20 percent disabling from July 31, 2005), left forearm scar (rated at 10 percent from July 31, 2005 and at 20 percent from April 15, 2010), muscle group VII and VIII injuries (rated at 10 percent from July 31, 2005), left forearm shell fragment wound residuals, (rated at 10 percent from July 31, 2005), right cheek scar (rated at 10 percent from July 31, 2005), left eye corneal abrasion (rated at 0 percent from July 31, 2005 and 10 percent from January 17, 2006), left varicolectomy scar (rated at 0 percent from July 31, 2005 and at 10 percent from July 14, 2008), right lower leg tibialis muscle strain (rated at 0 percent from July 31, 2005), left lower leg tibialis muscle strain (rated at 0 percent from July 31, 2005), residuals of left ulnar fracture,(rated at 0 percent from July 31, 2005, and bilateral pes planus (rated at 0 percent from July 31, 2005 to September 13, 2006 (final severance)).  This results in the combined rating of 70 percent from July 31, 2005; 80 percent from January 17, 2006 (with consideration of the bilateral factor from here forward); 90 percent from September 13, 2006; and 100 percent from June 17, 2009.  As the majority of the Veteran's service-connected conditions (low back strain, left forearm shell fragment wounds residuals, left ulnar fracture, left eye corneal abrasion, right cheek scar, right arm scars, left forearm postoperative scar, left cheek scar, left radial and ulnar nerve injury, muscle group VII & VII injuries, PTSD, and residuals of TBI) are a result of multiple injuries incurred in action, more specifically from an IED blast in September 2004, while serving in Iraq, the Veteran meets the schedular percentage requirements from July 31, 2005.  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that his service-connected disabilities, specifically his PTSD and TBI have rendered him unable to maintain substantially gainful employment.  In light of the conflicting evidence of record indicating that the Veteran last worked in 2005 or 2008, with periods of unemployment in between, the Board will consider the appeal period from July 31, 2005, the day after he was discharged from service and was awarded service-connection for multiple disabilities, including his PTSD.  

On his January 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in August 2008.  More specifically, he reported that he last worked full-time in August 2008 as a Charge of Quarter; he was unemployed from June or July 2007 until November 2007; and previously worked full-time as a security guard from 2006 to 2007.   He indicated that his service-connected PTSD prevented him from securing or following any substantially gainful occupation.  He noted that he was presently enrolled in school/training in medical radiology that he began in the fall of 2006.    

By way of history, on November 2006 VA PTSD examination, the Veteran reported that he was attending college and managing his studies.  He had been working for the past 5 months, full-time, as a security guard.  He reported that he had not missed a significant amount of work over the last year.  The examiner responded "NO" when asked if the Veteran was unemployable and listed his employability as fair.  

VA treatment records included psychiatric notes dated in July 2008 that reported the Veteran's feelings of being overwhelmed with juggling classes, work, and care for his baby daughter.  He reported great difficulty with his classes and felt hopeless about career goals.  The provider noted that the Veteran experienced a distressing event while working at his job at the halfway house, when a patient recently tried to bring in a loaded gun into the building.  The provider recommended that the Veteran not to continue work at the halfway house as it triggered his PTSD symptoms.  Treatment records dated in February 2009 noted that the Veteran was not currently working in addition to going to school and that he did not pass all of his classes.  However, an April 2009 record reported that the Veteran was working nights as a security guard and going to school on part-time basis.  He reported that he was more hesitant to do schoolwork than in the past, which he attributed this to low motivation.  Yet, a May 2009 polytrauma note recorded that the Veteran was in school full time and not working.  A June 2009 polytrauma psychiatric note reported that the Veteran was looking for work and had finished two summer classes that he believed he did well in those classes.  

In July 2009 correspondence, Dr. H.L., MD, Attending Psychiatrist, reported that due to the Veteran's debilitating symptoms of PTSD, he continued to suffer from chronic and debilitating symptoms of PTSD that severely impaired his ability to function in school or occupational settings. 

In August 2009 correspondence, Dr. S.M., PhD, Clinical Psychologist noted that she has been working with the Veteran since 2006 and that he has been unable to maintain consistent employment.  She reported that due to an exacerbation of symptoms, he left his job at a half-way house for juvenile offenders and has been unemployed since August 2008.  She noted that he was attending college.  He was struggling academically due to his decreased attention and concentration as well as daytime fatigue secondary to sleep disturbance his PTSD symptoms significant occupational, social, and educational deficits.

An August 2009 VA neuropsychology consult noted that the Veteran was currently unemployed, but was currently in a two year radiology program and going to attend college in the Fall to attain a bachelor's degree.  

At an August 2009 VA PTSD examination, the Veteran reported that his grades in a two year medical radiology program have gone down in the past year.  He stated that he will be a full time college student this Fall and with the goal of receiving his bachelor's degree within two years.  He reported difficulty concentrating in school tasks and being motivated to do his daily activities.  There had been no remission of his PTSD symptoms.  He reported that he was presently unemployed because he was laid off from his security job.

On November 2009 VA spine and left arm examinations, the Veteran reported that he was unemployed because of his PTSD.  However, on December 2009 VA muscle examination, he indicated that he was not working, because he was a full time student.  

VA treatment records dated in May 2010 noted that the Veteran's goals were to continue with work and school.   In June 2010, the Veteran indicated that his PTSD symptoms made it somewhat difficult for him to work.

On March 2010 VA examination, the Veteran reported that he had not worked since 2005 and that he stopped working at that time because he was not getting along with his supervisors.  The examiner noted that the Veteran was without a job at this time based on a combination of both mental and physical impairments.  The examiner mentioned that the Veteran had stopped working due to severe PTSD as well as severe chronic physical conditions.  The examiner added that the Veteran's PTSD symptoms along with his physical problems were leading to poor concentration, attention, persistence, and pace.

On March 2011 VA TBI examination, the Veteran described cognitive difficulties such as problems with his memory and staying focused.  He described a short attention span.  He was a full-time student and had difficulty with retaining information.  On examination, he had mild memory impairment, with cognitive symptoms such as:  decreased attention, difficulty concentrating, difficulty with executive functions (speed of information processing, goal setting, planning, organizing, prioritizing, etc.)  His neurobehavioral symptoms included feelings of irritability and restlessness at all times.  His judgment was impaired, social interaction was occasionally inappropriate, orientation was occasionally disoriented, visual special orientation was mildly impaired, and communication was mildly impaired.  The examiner reported that the Veteran has not been employed for the past three years because he is a full-time student who is working towards a health education degree (BS degree) and was due to graduate in May 2011.  The examiner found that the Veteran's mild TBI caused decreased concentrating abilities affecting the ability to complete a task in the workplace.  Additional effects on occupational activities included memory loss, poor social interactions, difficulty with following instructions, as well as weakness or fatigue.  

Pursuant to the Board remand, on May 2012 VA general medical disability benefits questionnaire, the Veteran stated that the reason he could not work was because he zoned out when he was at work.  He reported that the last time that he worked was in 2008 or 2009, after which he went back to school.   He stated that he was given more time to complete his assignments.  He graduated last year with a degree in health education and was going for a master's degree in health science.  The examiner reported that the Veteran had no physical problems that would interfere with his ability to work.  The examiner added that all of the residuals from the injuries he received from an IED blast were unchanged since his last examination and did not pose a barrier to his ability to find and maintain either physical or sedentary work. 

On May 2012 VA initial evaluation of residuals of TBI, the Veteran reported that his PTSD and TBI conditions made him unemployable.  He was not claiming that his other service-connected disabilities rendered him unemployable.  The examiner reported that the Veteran's low back strain did not render the Veteran unable to secure and maintain substantially gainful employment.  The left radial and ulnar nerve injury did not render the Veteran unable to secure and maintain substantially gainful employment.  The examiner reasoned that the residual symptoms at this time were slight with pain above the wrist, daily stiff feeling in his left hand, and limited range of mobility of his left index finger.  Residuals of TBI included cognitive impairments such as significant impairment in logical problem solving skills, attentional deficits, and headaches, which occurred three times per week and lasted for 10-15 minutes.  Regarding employability, the Veteran stated that he last worked in 2008 or 2009.  At that time, he worked in intake at a half-way house, which transitioned recently released prisoners into the halfway house.  He claimed that the problems that he had on the job included zoning out at work, forgetting his tasks, being unorganized, having a decreased attention span, and irritability.  

When asked what Veteran was doing now, he stated that he has been going to school for a master's degree.  He stated that he earned his bachelor's degree in Health Education in 2011.  He earned a 2.67 grade point average.  His master's degree was also in health science with a concentration in community health education.  He stated that he utilized a disability learning resource available on campus.  This allowed him more time on examinations and for homework assignments.  He also has available to him someone to help write his notes during class.  The examiner noted that the Veteran had educational and occupational goals which he was working on currently.  The examiner found that the Veteran's mild TBI did not render him unable to secure and maintain substantially gainful employment. 

On May 2012 PTSD DBQ, the Veteran reported moderate difficulty in social and occupational functioning and that school was so stressful that it was "difficult to cope," sometimes.  The examiner reported that the Veteran's memory problems, possible dysarthria, concentration problems, and tinnitus were all more likely sequelae of the blast and concussion (TBI) and his other symptoms were all more likely than not due to PTSD.  The examiner indicated that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he started his master's program, where he received help from the university with his learning difficulties.  The Veteran believed that his TBI accounted for some of his memory problems as well.   

On a February 2016 VA medical opinion DBQ, the examiner noted that there was a marked improvement in the Veteran's PTSD symptoms since his last examination.  The examiner found that the Veteran had demonstrated a capacity to be employed and succeed at school.  

On February 2016 VA PTSD DBQ, the Veteran reported that he has been working for the past four years as a disease control specialist to help monitor HIV infections.  He has not missed any significant time from work.  He needed to complete four more classes to earn his master's degree.  He reported that he has been working hard at a job that involves community, outreach, travel, and administrative work.  The examiner found that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner specifically attributed such symptoms as lingering concentration and cognitive difficulties to the Veteran's TBI.  

In a January 2017 informal hearing presentation, the Veteran representative reported that the Veteran has contended he was unable to maintain substantially gainful employment beginning in January 2009.  The representative explained that the Veteran's PTSD at the time caused his extreme difficulty maintaining employment.  The representative also stated that the Veteran was unemployed, and unable to keep employment because of his service connected disabilities in 2008. 

On review of the record it has neither been alleged nor shown that the Veteran's service connected multiple scars of his right arm, low back strain, left radial and ulnar nerve injury, left forearm postoperative scar, muscle group VII and VIII injuries, left forearm shell fragment wound residuals, right cheek scar, left cheek scar, left eye corneal abrasion, and left ulnar fracture (all a result of multiple injuries incurred in action) as well as his varicolectomy, bilateral lower leg tibialis muscle strain, and pes planus (pes planus was severed in September 13, 2006) precluded him from obtaining and maintaining substantially gainful employment.  

The Board acknowledges the Veteran's PTSD-related symptoms to include, but are not limited to, severely impaired ability to function in school or occupational settings, decreased attention and concentration requiring more time for him to complete assignments, daytime fatigue secondary to sleep disturbance, significant occupational social, and educational deficits, low motivation, decreased persistence and pace, irritability, and difficulty with getting along with co-workers.  

Additionally, the Veteran was awarded service connection for TBI, effective June 17, 2009, and assigned a 40 percent disability rating based upon the highest severity level of "2", which was assigned for the following facets: memory, attention, concentration, and executive functions, resulting in mild functional impairment.  He was assigned a level of severity of "2" for neurobehavioral effects, indicating that the examiner found evidence of one or more neurobehavioral effects that frequently interfered with workplace interaction, social interaction, or both but did not preclude them.  The Veteran was assigned a severity level of "1" regarding his judgment, social interaction, orientation, visual spatial orientation, subjective symptoms, and communication.  

The Board observes that the Veteran has had an intermittent history of employment throughout the appeal period from July 31, 2005.  The evidence demonstrates employment as a security guard and at a halfway house through mid-2008.  He worked nights intermittently until 2009, and attended school during the day.  Although there appears to be a period of time when the Veteran was not working (even intermittently) from 2009 to 2011, the Board finds that his disability picture during that time, albeit severe, was not so severe, that he was prevented from or unable to follow any substantially gainful employment.  Indeed, the Veteran stopped working and focused on his studies, attended college full time in the Fall of 2009, and earned a bachelor's degree in health education in 2011.  He also started taking courses to earn a master's degree shortly thereafter.  VA assessments dating in 2012 show that the Veteran was at that time capable of work.  Based on the Veteran's own report at the February 2016 PTSD examination, he pertinently started working as a disease control specialist approximately four years prior (February 2012), with no significant time lost, and that his duties involved community outreach, travel and administrative tasks.  

The sole fact that a claimant is unemployed for a period of time, or has difficulty obtaining employment is not enough to warrant the award of TDIU.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Based on the evidence discussed above, the Board finds that at no time during the period under review was the Veteran shown to be incapable of performing the physical and mental acts required by employment.  

In this case, the Board wishes to make clear that it in no way calls into question that the Veteran's service-connected disabilities-to specifically include, his PTSD (effective July 31, 2005), and his TBI (effective June 17, 2009)-have had a significant impact on his life and his ability to work.  However, the 10 percent schedular evaluation from July 31, 2005, 50 percent evaluation from September 13, 2006, and 70 percent evaluation from June 17, 2009 currently in effect for PTSD as well as the 40 percent evaluation from June 17, 2009 currently in effect for TBI recognizes the industrial impairment resulting from his disabilities.  As noted above, the Veteran's other physical disabilities have not been identified as interfering with employment, and the Veteran has not so asserted.  The Board adds that from June 2009 to the present day, a 100 percent combined schedular rating has been in effect.  

Thus, the preponderance of the evidence is against finding the Veteran's service-connected disabilities are of such severity so as to preclude his participation in substantially gainful employment at any point throughout the appeal period.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).














	(CONTINUED ON NEXT PAGE)
ORDER

For the appeal period from July 31, 2005 and prior to January 17, 2006, entitlement to a compensable rating for left eye corneal abrasion is denied.  

For the appeal period from January 17, 2006 to the present day, entitlement to a rating in excess of 10 percent for left eye corneal abrasion is denied.  

For the appeal period from July 31, 2005, entitlement to a TDIU is denied. 



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


